Citation Nr: 0615728
Decision Date: 05/31/06	Archive Date: 09/01/06

DOCKET NO. 03-21 731                        DATE MAY 31 2006

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUE

Entitlement to an effective date prior to June 13,2001, for a 100 percent disability rating for paranoid schizophrenia.

ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in August 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. In September 2004, the Board remanded this case for additional development. Following the completion of such, the case returned to the Board and, in a March 2005 decision, the Board upheld the RO's August 2002 decision and denied entitlement to an effective date prior to June 13, 2001, for a 100 percent disability rating for paranoid schizophrenia. Thereafter, the veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In September 2005, pursuant to a joint motion of the veteran and the Secretary of VA (the parties), the Court vacated the Board's March 2005 decision for readjudication consistent with the motion.

During the pendency of this appeal, the veteran's appointed attorney, Richard A. LaPointe, advised VA that he was retiring from the practice of law. As such, VA can no longer recognize Mr. LaPointe as the veteran's representative. Therefore, in March 2006, VA sent a letter to the veteran advising him of this fact and, in a response received in April 2006, the veteran indicated that he wished to represent himself and requested that VA proceed with his appeal.

FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to substantiate the claim decided herein, explained to him who was responsible for submitting such evidence, and obtained and fully developed all evidence necessary for an equitable disposition of the claim.

2. The veteran's claim of entitlement to an increased rating for service-connected paranoid schizophrenia was received on June 13, 2001.

- 2 



3. The record does not include any medical evidence demonstrating manifestations of service-connected paranoid schizophrenia warranting a 100 percent disability rating or demonstrate that the veteran was unemployable as a result of such service-connected disability prior to June 13, 2001.

CONCLUSION OF LAW

The criteria for a 100 percent disability rating for paranoid schizophrenia are not met prior to June 13, 2001. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on November 9, 2000, emphasized VA's obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and it affirmed VA's duty to assist claimants by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). In August 2001, VA issued regulations to implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 51O3(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). In this case, following the receipt of the veteran's claims for an increased rating for his service-connected paranoid schizophrenia and a total disability rating based on individual unemployability in June 2001, the RO sent the veteran a letter in August 2001 advising him of VA's duties to notify and assist under the VCAA as relevant to such claims. Following the August 2002 rating decision granting a 100 percent evaluation for his paranoid schizophrenia, the veteran submitted a notice of

- 3 



disagreement as to the assigned effective date. In an opinion, VA's General Counsel considered the question of whether VA must notify a claimant via a VCAA letter of the information and evidence necessary to substantiate an issue first raised in a notice of disagreement submitted in response to VA's notice of its decision on a claim for which VA has already notified the claimant of the information and evidence necessary to substantiate the claim. The General Counsel held as follows:

Under 38 U.S.C. § 5103(a), VA, upon receipt of a complete or substantially complete application, must notify the claimant of the information and evidence necessary to substantiate the claim for benefits. Under 38 U.S.C. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the "agency of original jurisdiction" must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement. If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105 (d) requires VA to take proper action and issue' a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.

See VAOPGCPREC 8-03 (December 22, 2003). This General Counsel opinion is binding on the Board. 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2005). The Board finds that, in the veteran's case, under the holding in VAOPGCPREC 8-03, further notice from VA to the veteran is not required with regard to his claim for an effective date prior to June 13, 2001, for a 100 percent disability rating discussed herein. Even so, the Board finds that documents issued to the veteran, to include an October 2004 letter specific to his effective date claim, provided notice sufficient to enable him to prepare and present argument directly pertinent to his appeal.

Moreover, the Board finds that the requirements with respect to the content of the VCAA notice were met in this case. VCAA notice consistent with 38 U.S.C.

- 4 



§ 5l03(a) and 38 C.F.R. § 3.l59(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim. This "fourth element" of the notice requirement comes from the language of 38 C.F.R. § 3.l59(b)(1).

In this case, VA informed the veteran in the October 2004 letter of the information and evidence that is necessary to substantiate his claim for an earlier effective date for an increased evaluation. Specifically, such letter advised him that the evidence must show that it is factually ascertainable than an increase in disability had occurred if the claim is received within one year from such date, otherwise, the date of receipt of claim.

In addition, VA informed the veteran in the August 2001 and October 2004 letters about the information and evidence that VA would seek to provide. Both letters informed the veteran that VA was responsible for obtaining relevant records held by any Federal agency, to include service medical records or other military records and medical records from VA hospitals, as well as medical records, employment records, or records from other Federal agencies. The October 2004 letter further advised the veteran that VA was responsible for obtaining relevant records from any Federal agency, to include medical records from the military, V A hospitals, and the Social Security Administration. He was also informed that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, to include records from state and local governments, private doctors and hospitals, and current and former employers. The letter also notified the veteran that VA would attempt to obtain private records if he completed and returned VA Form 21-4142, Authorization and Consent to Release Information to VA, for each provider. The Board notes that, pursuant to the Board's September 2004 remand, VA obtained treatment records from the Danville VA Medical Center, the Indianapolis/Rouderbush VA Medical Center, and the Terre Haute VA Community Based Outpatient Clinic. Also, VA attempted to obtain records from the Westside

- 5 



VA Medical Center, but was advised that such facility was unable to identify the veteran.

VA also informed the veteran about the information and evidence he was expected to provide. The August 2001 letter advised the veteran to submit any additional evidence to help substantiate his appeal. Additionally, the letter indicated that if he received medical treatment from a private physician or hospital, he should complete and return VA Form 21-4142, Authorization and Consent to Release Information to VA, for each facility. Then, VA would request his treatment records; however, it was ultimately his responsibility to ensure that VA receives such evidence. The veteran was informed that he must provide sufficient identifying information about his records and that it was his responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency. Additionally, the October 2004 letter requested that the veteran complete and return VA Form 21-4142 for any psychiatric treatment or employers that terminated the veteran or denied him employment due to his psychiatric disability. Such letter specifically referenced records from Hamilton Center, Dr. Moore, as well as various places of previous employment. Thereafter, in November 2004, the veteran indicated that Dr. Moore was deceased and he treated the veteran between 1972 and 1983. Also, the veteran stated that he only received a 1987 psychiatric evaluation at the Hamilton Center. The Board notes that such evaluation is already of record. Also, in November 2004, the veteran submitted documentation regarding the termination of employment at various places of business. Such were dated in June 1980 and February 1993.

With respect to the fourth element of notice, the October 2004 letter requested that the veteran inform VA if there is any other evidence or information that he believed would support his claim and, if such evidence or information was in his possession, to send it to VA.

All the VCAA requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553

- 6



(1996); see also 38 C.F.R. § 20.1102{harmless error). As noted above, because each of the four content requirements of a VCAA notice has been fully satisfied in this case, any error in not providing a single notice to the appellant covering all content requirements is harmless error. Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); rev'd on other grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006). Concerning this, the Board notes that, although all notice was not provided before the initial adjudication of the claim, the notification requirements were met before the December 2004 supplemental statement of the case in which the RO readjudicated the claim before returning it to the Board for review on appeal. Nothing more can be done on remand to cure an error in the timing of the notification but to give notification before readjudicating the claim. Because that has already been done in this case, further remand would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); cf Brady v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is unnecessary even where there is error on the part of VA, where such error was not ultimately prejudicial to the veteran's claim).

In addition, the duty to assist the veteran also has been satisfied in this case. As relevant, post-service VA treatment records and private medical reports detailing the severity of the veteran's service-connected paranoid schizophrenia are contained in the claims file and were reviewed by both the RO and the Board in connection with adjudication of the veteran's claim. The veteran has not identified any additional relevant, outstanding records that have not been requested or obtained. Moreover, the veteran was provided with VA examinations in September 2001 and February 2004 in order to adjudicate his increased rating claim. VA has also assisted the veteran throughout the course of this appeal by providing him with a statement of the case in July 2003 and a supplemental statement of the case in December 2004, which informed him of the laws and regulations relevant to his

- 7 



claim. For these reasons, the Board concludes that VA has fulfilled the duty to assist the veteran in this case.

II. Analysis

By way of background, the Board notes that, in a November 1968 rating decision, the veteran was granted service connection for schizophrenic reaction, undifferentiated type, evaluated as 30 percent disabling, effective December 18, 1967. A February 1987 rating decision reduced the veteran's disability rating to 10 percent, effective April 1, 1987. The veteran thereafter entered a notice of disagreement as to the propriety of the reduction and submitted additional medical evidence detailing the severity of his psychiatric disability. A June 1987 rating decision found that the February 1987 rating decision was clearly and unmistakably erroneous in not allowing the veteran the required 60 days of notice prior to reduction of his compensation benefits. A statement of the case was also issued in June 1987. Thereafter, in a July 1987 rating decision, the veteran's initial 30 percent disability rating for his service-connected schizophrenia, undifferentiated type, was restored, effective December 18, 1967. The July 1987 rating decision advised the veteran that such decision represented a grant of benefits sought on appeal.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a) (2005). The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2005). While the veteran had initiated appellate proceedings following the issuance of the February 1987 rating decision that reduced his disability evaluation, he did not submit a substantive appeal within the required time period. Moreover, the rating decision issued in July 1987 restoring the veteran's 30 percent disability evaluation for schizophrenia advised the veteran that such restoration was a full grant of the benefit sought on appeal. Additionally, in September 1987, the veteran

- 8 



was sent a letter notifying him that the allowance was made without appellate review and requested that the veteran inform the RO whether such decision satisfied the purpose of his appeal or whether he wished to continue with his appeal. No further communication regarding the veteran's service-connected psychiatric disability was received until June 13, 2001. As such, the July 1987 rating decision is final. 38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 71O5(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987) [38 C.F.R. §§ 3.104, 20.302, 20.1103. (2005)].

On June 13, 2001, the RO received a claim of entitlement to a total disability rating based on individual unemployability. The Board notes that such a claim is generally considered a claim for increase. See generally Hurd v. West, 13 Vet. App. 449 (2000); VAOPGCPREC 6-96 (August 16, 1996), published at 61 Fed. Reg. 66,749 (1996). Also on June 13 ,2001, the RO received a claim of entitlement to an increased schedular rating for his service-connected psychiatric condition. In January 2002, the RO issued a rating decision granting an increase, to 50 percent, for the veteran's service-connected schizophrenia, effective June 13, 2001, and denied entitlement to a total disability rating based on individual unemployability. Thereafter, the veteran entered a notice of disagreement as to the rating assigned to his service-connected psychiatric disability and the denial of a total disability rating. In an August 2002 rating decision, the RO granted a 100 percent disability evaluation for the veteran's service-connected paranoid schizophrenia pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9204, effective June 13, 2001. The veteran has appealed the effective date of June 13, 2001, and contends that he exhibited symptoms and manifestations of his service-connected disability that entitled him to a 100 percent disability evaluation prior to June 13, 2001.

The Board notes that the September 2005 joint motion directs the Board to consider all the evidence of record, not just evidence dated from June 13, 2000, to June 13, 2001, and to discuss the medical evidence of record that resulted in the assignment of a 100 percent rating effective June 13, 2001, to include whether the veteran's disability increased in severity in the year prior to June 13, 2001.

- 9 



The effective date of an award of an increased rating, generally, is the date of receipt of the claim or the date entitlement arose, whichever is later. The effective date for an increased rating award may be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date. Otherwise, the date of the receipt of claim. 38 U.S.C.A. § 51l0(b)(2); 38 C.F.R. § 3.400(0)(2). See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999) (VA must consider all the evidence of record, including that which predated a decision on the same matter, to determine when an ascertainable increase occurred in the rated disability). The award of an increased rating should normally be effective on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time. See also VAOGCPREC 12-98.

Following the issuance of the July 1987 decision, no formal or informal claim for an increased rating for service-connected paranoid schizophrenic was received by
VA until June 13, 2001. The Board notes that "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2005); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. See 38 C.F.R. § 3.155(a) (2005); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Board has carefully examined the evidence of record; however, no communication had been received from the veteran dated between the issuance of the July 1987 decision and the receipt of his June 2001 claim. The Board notes that the date of VA outpatient or hospital examination or date of admission to a VA or

- 10 



uniformed services hospital will be accepted as the date of receipt of a claim when the report of such treatment or examination relates to a disability for which increased compensation is sought. 38 C.F.R. § 3.157(b)(1) (2005). In this regard, the Board notes that an Admission Report from the Danvil1e VA Medical Center reflects that the veteran sought treatment for abdominal pain in January 1996. Also, there are .vA treatment records dated from December 1999 to December 2000 of record. These pertain solely to the veteran's treatment for diabetes and orthopedic ailments. There is no indication that such treatment related to the veteran's paranoid schizophrenia. Therefore, the Admission Report and VA treatment records cannot be. considered a claim for an increased rating for the veteran's service-connected psychiatric disability pursuant to 38 C.F.R. § 3.157(b)(1).

As noted previously, the effective date of any increase could not precede the date of the receipt of the claim, unless it was factually ascertainable that an increase in disability had occurred during the preceding year, provided that the application is received within one year from such date. Therefore, the Board must review all of the evidence of record to determine whether it is factually ascertainable that an increase in disability had occurred in the year prior to the receipt of the veteran's June 13, 2001, claim. See Hazan; Swanson, supra.

A 100 percent schedular rating is warranted under the General Rating Formula for Mental Disorders where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9204. The Global Assessment of Functioning (GAF) scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care. A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

- 11 



As a total disability rating based on individual unemployability, if granted prior to June 13, 2001, would compensate the veteran at the 100 percent level, the Board has also considered whether the evidence of record supports the conclusion that the
veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected psychiatric disability prior to June 13, 2001. In this regard the Board notes that paranoid schizophrenia is the veteran's only service-connected disability.

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the percentage requirements noted above, a total disability evaluation may still be assigned, but on a different basis. It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, the RO rating boards are to submit to the Director, Compensation and Pension Service, for extra-schedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b).

The Board notes that there is no medical evidence of record detailing the manifestations of the veteran's service-connected psychiatric disorder dated between the RO's final July 1987 rating decision and the receipt of the veteran's claim in June 2001. However, in accordance with Hazan; Swanson, supra, the Board has reviewed all of the evidence of record and finds that the evidence does not support the conclusion that the veteran's paranoid schizophrenia had increased in severity during the year prior to the receipt of his June 13, 2001, claim or that,

- 12 



prior to that date, he was unemployable as a result of such service-connected disability.

Prior to the July 1987 rating decision, the evidence of record includes VA examination reports dated in August 1968, May 1969, November 1971, July 1974, and December 1986, a June 1987 psychological report from the Hamilton Center, records from the Industrial Board Division, the Federal Prison System, and the Air National Guard, and numerous lay statements. While this evidence had been considered in previous rating decisions, the Board has examined these documents; however, nothing in them demonstrates a factually ascertainable increase in the veteran's psychiatric disability within the year prior to the receipt of his June 13, 2001, claim or show that, prior to such date, he was unemployable as a result of his service-connected psychiatric disability.

Regarding evidence received subsequent to the veteran's June 13, 2001, claim, the Board notes that this evidence includes VA treatment records dated from December
1999 to August 2004, duplicative reports from the Hamilton Center, the Industrial Board Division, the Federal Prison System, and the Air National Guard, an undated letter from Dr. Moore, February 1993 documents from Command Cable, September 2001 and February 2004 VA examinations, a September 2001 Social and Industrial Survey, and a December 2003 competency examination. The Board has carefully reviewed these documents; however, as will be discussed below, finds that this evidence does not support the conclusion that the veteran's disability increased in severity in the year prior to June 13, 2001, so as to warrant a 100 percent schedular rating or a total disability rating based on individual unemployability.

VA treatment records do not address the veteran's service-connected paranoid schizophrenia. Also, as indicated previously, the duplicative evidence received, to include reports from the Hamilton Center, the Industrial Board Division, the Federal Prison System, and the Air National Guard, fails to demonstrate a factually ascertainable increase in the veteran's psychiatric disability within the year prior to the receipt of his June 13, 2001, claim or show that, prior to such date, he was unemployable as a result of his service-connected psychiatric disability.

- 13 

With regard to the undated letter from Dr. Moore, the Board notes that it indicates that the veteran had been diagnosed with schizophrenic reaction, chronic undifferentiated type, and was disabled without hope of ever being otherwise. In November 2004, the veteran indicated that Dr. Moore was deceased and that he had treated the veteran between 1972 and 1983. Thus, the Board finds that the undated letter speaks to a time period between 1972 and 1983 and does not demonstrate that the veteran was entitled to a 100 percent schedular rating for paranoid schizophrenia or was rendered unemployable by such service-connected disability within the one year period prior to June 13, 2001.

Also, February 1993 documents from Command Cable show that customers had complained twice within the prior two months about comments which the veteran had made. While it appears that the veteran was reprimanded for such comments, these documents fail to show that he was unemployable or entitled to a 100 percent schedular rating for paranoid schizophrenia with the one year period prior to June 13, 2001.

The September 2001 VA examination reflects that the veteran reported that he had not received psychiatric care during the prior 14 years and had not been psychiatrically hospitalized since 1987. It was further noted that the veteran was unemployed and did not currently receive any psychotropic medications. In connection with the examination, the examiner noted that the veteran's claims file and medical records were reviewed, to include his service medical records and the 1987 psychiatric evaluation conducted at the Hamilton Center. With regard to the veteran's social history, he reported that he believed something about him makes people afraid of him and this prevented him from making friends or having stable interpersonal relationships. The examiner noted that considerable impairment in social functioning was evident during the interview secondary to symptoms associated with his service-connected disability. Regarding the veteran's occupational history, it was noted that he had worked at numerous jobs since his separation from the military. His longest period of employment was for 13 months from 1989 to 1991 at Rug Doctor and he indicated that the job ended because he was having trouble getting along with others. From May 1999 to October 1999, the veteran worked as a power plant security guard, but broke his shoulder in a fall and

- 14


was unable to continue working. The examiner noted that severe impairment in occupational functioning was evident during the interview secondary to symptoms associated with his service-connected disability.

Objectively, the examiner noted that the veteran was neatly, but casually dressed. Grooming and hygiene appeared to be adequate. Eye contact was fair. The veteran. exhibited both grandiose and paranoid delusions which impaired his ability to acknowledge and address his own psychiatric difficulties and problems. Attention, concentration, memory, and overall intellectual abilities appeared to be within normal limits. Serial sevens were good. Speech was rapid, pressured, and over productive. Thought content was somewhat tangential and circumstantial. The veteran admitted to auditory hallucinations. Mood was euphoric and he appeared to be anxious at times. He did not appear depressed. Affect was labile and expansive. The veteran admitted to occasional suicidal thoughts and once took an overdose in 1988. Sleep was reportedly poor. Insight was limited. Judgment was fair to poor. Impulse control appeared fair. The examiner diagnosed schizophrenia, paranoid type, chronic, and assigned a GAF score of 48.

A September 2001 Social and Industrial Survey reflects that the veteran was wellgroomed with a slightly anxious affect and cheerful mood. It was noted that he
 conveyed little insight about his own behavior and generally referred to others like marital partners, managers, and fellow employees for reasons why he has had personal and occupational problems. It was recorded that the veteran was seeking compensation for illnesses that keep him from working, to include bilateral shoulder
problems, type II diabetes, blood rushing in his ears and a buzzing noise at night, rotten knees, and rotten feet. The examiner included a recitation of the veteran's employment history, to include the fact that he last worked for two weeks in April 2001 as a security guard for a power plant. The veteran stated such job ended when the project ended. He indicated that he had not worked since April 2001 as his physical problems limit his ability to find employment.

A December 2003 competency examination reflects, as relevant, that the veteran was able to live in the community with help from his mother who lived next door. It was noted that the veteran was a computer hobbyist and interested in all things

- 15 

Korean. He taught English in Korea for 23 years and his mother confirmed such. The veteran indicated that he felt too "uptight" to work now. He helped local Koreans to learn English.

A February 2004 VA examination reveals that the veteran was retired. He indicated that his last full time occupation was in 1998 when he worked as a guard at a power plant. Socially, he did not belong to any clubs, organizations, or church groups. The veteran stated that he did not leave the house if he did not have to as he had too many health problems to manage anything but them. Following a full mental status examination, the veteran was given a diagnosis of schizophrenia, undifferentiated, and assigned a GAF score of 48.

The Board notes that the August 2002 rating decision referenced the results of the September 2001 VA examination when assigning a 100 percent schedular evaluation for the veteran's paranoid schizophrenia. Specifically, such mental status examination revealed delusions; rapid, pressured, and over productive speech; tangential and circumstantial thought content; auditory hallucinations; occasional suicidal thoughts; poor sleep; limited insight; and fair to poor judgment. Moreover, the examiner indicated that the veteran had considerable social impairment and severe occupational impairment as a result of his service-connected psychiatric disability. Also, his GAF score of 48 reflected serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) as well as serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Therefore, as the September 2001 VA examination demonstrated entitlement to a 100 percent schedular rating for paranoid schizophrenia, the RO determined that the proper effective date was June 13, 2001, the date his increased rating claim was received.

Based on the preceding evidence, the Board finds that nothing in the record demonstrates that the veteran's service-connected paranoid schizophrenia increased in severity in the year prior to June 13, 2001, so as to warrant a 100 percent schedular rating or demonstrate that he was unemployable as a result of such service-connected disability. Specifically, the evidence of record fails to show that the veteran exhibited symptomatology consistent with a 100 percent rating under

- 16 



the General Rating Formula for Mental Disorders prior to the September 2001 VA examination. There is no evidence that, prior to June 13, 2001, the veteran exhibited gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name, resulting in total occupational and social impairment. Moreover, the September 2001 VA examination and Social and Industrial Survey reflect that the veteran had not received psychiatric care in the past 14 years and had not been hospitalized since 1987. Additionally, the veteran reported working as recently as April 2001 and that such job ended when the project ended. He also indicated that he had not worked since April 2001 as his physical problems limited his ability to find employment. Therefore, after consideration of all of the evidence of record, the Board finds that such does not demonstrate a factually ascertainable increase in the veteran's psychiatric disability within the year prior to the receipt of his June 13, 2001, claim.

As such, the Board finds that June 13, 2001, the date of receipt of the veteran's increased rating claim, is the correct effective date of the grant of a 100 percent disability rating for his service-connected psychiatric disability. See 38 C.F.R. § 3.400(o)(2).

ORDER

An effective date prior to June 13, 2001, for a 100 percent disability rating for paranoid schizophrenia is denied.

KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

- 17 



